Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 01/07/2018. Claims 1, 3-5 and 7-23 are currently pending. Claims 2 and 6 are canceled per Applicant’s request.

Response to Amendment
Applicant's amendment, filed on 01/07/2021, is entered into further examination and appreciated by the examiner.

Response to Remarks/Arguments
	Regarding arguments on the drawing objections, amendment is accepted and the previous objection is withdrawn.
	Regarding arguments on the objection to the abstract, amendment is accepted and the previous objection is withdrawn.
	Regarding arguments on the objections to the specification, amendment is accepted for par. 0015. 0019. 0024 and 0026 and the previous objections on these paragraphs are withdrawn. However, amendment for par 0025 needs further clarification. See the new office action below.
on the claim objections, amendment is accepted and the previous objection is withdrawn. However, the amendment introduced new issues. See the new office action below.
	Regarding arguments on the rejections under 35 USC 101, applicant's amendment, which incorporates the dependent claim 2 which was determined as patent eligible into independent claims, is accepted and the previous rejections are withdrawn.
	Regarding arguments on the 35 U.S.C. §103 rejections to the claims, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Specification
	The disclosure is objected to because of the following informalities: 
	In par. 0025 line 5 – end, the amended phrases “The "sigleak" is summed with the regular sampling time period of the moving acoustic sensor to compute a net sampling time of TT. In a fourth sub-step, the relevant samples of "sigleak" corresponding to the net sampling time (e.g., TT) are computed” are still ambiguous and the phrases appear to mean “The "sigleak" is collected (or aggregated) during the regular sampling time period of the moving acoustic sensor, i.e. a net sampling time TT. In a fourth sub-step, the relevant signal associated with "sigleak" corresponding to the net sampling time (e.g., TT) are computed by shifting “sigleak” by a time delay between the moving and the stationary sensors representing a difference between tm and ts, wherein tm is the time taken by the leak signal to travel to the moving acoustic sensor s is the time taken by the leak signal to travel to the stationary acoustic sensor”. 	Examiner wants to report that a method how both ts and tm, which were discussed in par. 0025, are computed cannot be located in the specification.
	Appropriate corrections or clarifications are required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1, 3-5 and 7-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claim 1, claim is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation “logged measurements data” and the limitations “a stationary acoustic sensor” and “a moving acoustic sensor”. A method of logging measurement data using these sensors is not described in the claim.
As per claims 1, 16 and 19, claims recites the limitation "the longitudinal axis" in “(positioning) a second tool along the longitudinal axis of the wellbore”. There is insufficient antecedent basis for this limitation in the claim.
As per claim 16, claim recites the limitation “the actual acoustic signal” in “comparing the synthetic acoustic signal to the actual acoustic signal to determine a correlation”. There is insufficient antecedent basis for this limitation in the claim.
As per claim 19, claim recites the limitation “the phase” in “by exploiting the phase relationship of the logged measurements between the stationary and moving acoustic sensors” should be replaced with “a phrase”. There is insufficient antecedent basis for this limitation in the claim. 
	The limitation “measurements” in “the moving acoustic sensor logged measurements” and “the logged measurements between the stationary and moving acoustic sensors” should be replaced with “measurement data” or with “measurement signal” or with an appropriate phrase.
As per claims 3-5, 7-15, 17-18 and 20-23, claims are also rejected under 35 USC 112(b) because base claims 1, 16 and 19 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

	Claims 1, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ang (US 20170184751 A1), hereinafter ‘Ang’ in view of Nguyen (US 20180258756 A1), hereinafter ‘Nguyen’ and Padhi (US 20190049612 A1), hereinafter ‘Padhi’ as best understood by the Examiner.
As per claim 1, Ang discloses the claim as follows.
	A method, comprising:  (Tools, systems, and methods [abs])
	a stationary sensor disposed in the wellbore; (disposed along the wellbore, acoustic point sensors, existing methods typically assume or require that the tool is … stationary [0014])
	a moving sensor through the wellbore; (the tool is … moving through the wellbore [0014])
	obtaining an actual acoustic signal associated with a leak source in the wellbore using logged measurement data; (acoustic signals that can be measured, with fiber cables disposed along the wellbore or with acoustic point sensors such as Fiber Bragg Grating ‘FBG’ sensors or hydrophones, recording acoustic signals [0014])
	determining a synthetic acoustic signal indicating an estimated leak source in the wellbore; (array-signal-processing generally refers to techniques for estimating or calculating parameters of one or more signal sources, equivalent to a synthetic acoustic signal [0017])
	determining a correlation between the synthetic acoustic signal and the actual acoustic signal; (fusing data collected by sensor array with known equivalent to determining a type of a correlation, a forward model of wave propagation from the source(s) to the sensors [0018], adaptive time dependent modelled steering vector [0026], equivalent to a synthetic acoustic signal; received signal Pm(t) for all the sensors [0028], equivalent to the actual acoustic signal; covariance matrix R [0030-0031], peaks, Capon spatial spectrum, mismatch [0032, 0037, 0040—041], equivalent to another type of correlation, the array-signal-processing technique comprises: applying a frame decomposition operation to the acoustic signals, equivalent to actual acoustic signal, to produce decomposed frames, produce a sample covariance matrix, produce a Capon spatial spectrum response; applying a summation and normalization operation to the Capon spatial spectrum response to produce a weighted average Capon spatial spectrum response; and identifying the location of the acoustic signal based on the weighted average Capon spatial spectrum response, equivalent to determining a type of correlation [0059 line 24 -46, without counting blank lines, claims 10 and 20])

Although Ang discloses “a stationary sensor disposed in the wellbore” (disposed along the wellbore, acoustic point sensors, existing methods typically assume or require that the tool is … stationary [0014]) and “a moving sensor through the wellbore” (the tool is … moving through the wellbore [0014]), Ang does not explicitly disclose
	“positioning a first tool at a fixed location at a center position of a wellbore, wherein the first tool is a stationary acoustic sensor; positioning a second tool along the 

Padhi discloses “positioning a first tool at a predetermined fixed location at a position of a wellbore, wherein the first tool is a stationary acoustic sensor” (equipment … include a stationary acoustic sensor and a moving acoustic sensor used to detect the flow of fluid, the stationary acoustic sensor may be arranged about the longitudinal axis of the … equipment, and, thus, of the wellbore at a predetermined fixed location within the wellbore [0063]) and 
	“positioning a second tool along the longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore along the longitudinal axis of the wellbore” (The moving acoustic sensor … arranged about the longitudinal axis of the … equipment, and thus of the wellbore, and is configured to move along the longitudinal axis of the wellbore, the acoustic sensors may be arranged in any configuration as required by the application and design [0063]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Ang in view of Padhi to position both the stationary sensor and the moving sensor as recited in the claim for an efficient detection of leak source location to maintain well integrity (Ang – wellbore leak detection [0001], well integrity, ensure safe predation of the well [0002]).

Ang further discloses “generating a map from the determined correlation, the map indicating a likelihood of the leak source being located at a given location in the wellbore based on the map” (fusing the signals received by the individual sensors for a plurality
of putative source locations, equivalent to a type of correlation, within a predefined two-dimensional region ‘that, e.g., spans a certain length in the depth direction and extends to a certain radial distance from the borehole’ to thereby compute a two-dimensional map of an acoustic source energy level [0019, Fig. 7A-7C, 8A-8C and 9A-9C], fused signal map is computed [0050 line 21], the whole flow path may be mapped out in a two-dimensional space of depth and radial distance [0052 line 3-1 from the end, Fig. 7A-7C, 8A-8C and 9A-9C]).

However, Ang is silent on the map being a probability map indicating a likelihood of the leak source at a given location in the wellbore.

Nguyen discloses “generating a probability map from the determined correlation, the probability map indicating a likelihood of the leak source being located at a given location in the wellbore based on the probability map” (two-dimensional image, The grey-scale value of the image indicates the energy level of the fused signal, as calculated by array signal processing, at the possible source location [0029, Fig. 5], probability distributions … as a function of the acoustic source energy level, Integrating the … curve 600 from zero to a specified energy level yields the cumulative probability [0031, Fig. 6])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Nguyen to generate the probability map indicating a likelihood of the leak source being located at a given location in the wellbore for a quick visual detection of the leak source to ensure well integrity. (Nguyen - Well integrity is becoming a key area of focus, safe operation [0002]).

As per claim 16, Ang discloses the claim as follows.
		A method comprising: (Tools, systems, and methods [abs])
a stationary sensor disposed in the wellbore; (disposed along the wellbore, acoustic point sensors, existing methods typically assume or require that the tool is … stationary [0014])
	a moving sensor through the wellbore; (the tool is … moving through the wellbore [0014])
	logging a wellbore using the stationary acoustic sensor and the moving acoustic sensor; (well logging system [0008, 0049, Fig. 5], logging operation, a sonde tool suspended from a wireline, equivalent to a moving sensor [0049], acoustic sensors, hydrophones’, arranged in a linear array along a longitudinal axis of the tool, and of the wellbore 504, equivalent to a stationary acoustic sensor [0050, Fig. 5]);
	determining a synthetic acoustic signal based on the stationary acoustic sensor logged measurements data, wherein the synthetic acoustic signal side note: stationary sensor logged measurement data  is included, with known geometric relations, with known temporal relations between the different sensor signals [0017])
	comparing the synthetic acoustic signal to the actual acoustic signal to determine a correlation; (a forward model of wave propagation from the source(s) to the sensors [0018], adaptive time dependent modelled steering vector [0026], equivalent to a synthetic acoustic signal; received signal Pm(t) for all the sensors [0028], equivalent to the actual acoustic signal; covariance matrix R [0030-0031], peaks, Capon spatial spectrum, mismatch [0032, 0037, 0040—041], equivalent to another type of correlation which is the product of comparing the synthetic acoustic signal to the actual acoustic signal, the array-signal-processing technique comprises: applying a frame decomposition operation to the acoustic signals, equivalent to actual acoustic signal, to produce decomposed frames, produce a sample covariance matrix, produce a Capon spatial spectrum response; applying a summation and normalization operation to the Capon spatial spectrum response to produce a weighted average Capon spatial spectrum response; and identifying the location of the acoustic signal based on the weighted average Capon spatial spectrum response, equivalent to determining a type of correlation [0059 line 24 -46, without counting blank lines, claims 10 and 20])


	“positioning a first tool at a fixed location at a center position of a wellbore, wherein the first tool is a stationary acoustic sensor; positioning a second tool along the longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore relative to the first tool along the longitudinal axis of the wellbore”.

Padhi discloses “positioning a first tool at a predetermined fixed location at a position of a wellbore, wherein the first tool is a stationary acoustic sensor” (equipment … include a stationary acoustic sensor and a moving acoustic sensor used to detect the flow of fluid, the stationary acoustic sensor may be arranged about the longitudinal axis of the … equipment, and, thus, of the wellbore at a predetermined fixed location within the wellbore [0063]) and 
	“positioning a second tool along the longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore along the longitudinal axis of the wellbore” (The moving acoustic sensor … arranged about the longitudinal axis of the … equipment, and thus of the wellbore, and is configured to move along the longitudinal axis of the wellbore, the acoustic sensors may be arranged in any configuration as required by the application and design [0063]).



Ang further discloses “generating a map from the determined correlation, the map indicating a likelihood of the leak source being located at a given location in the wellbore based on the map” (fusing the signals received by the individual sensors for a plurality
of putative source locations, equivalent to a type of correlation, within a predefined two-dimensional region ‘that, e.g., spans a certain length in the depth direction and extends to a certain radial distance from the borehole’ to thereby compute a two-dimensional map of an acoustic source energy level [0019, Fig. 7A-7C, 8A-8C and 9A-9C], fused signal map is computed [0050 line 21], the whole flow path may be mapped out in a two-dimensional space of depth and radial distance [0052 line 3-1 from the end, Fig. 7A-7C, 8A-8C and 9A-9C]).

However, Ang is silent on the map being a probability map indicating a likelihood of the leak source at a given location in the wellbore.

Nguyen discloses “generating a probability map from the determined correlation, the probability map indicating a likelihood of the leak source being located at a given location in the wellbore based on the probability map” (two-dimensional image, The 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Nguyen to generate the probability map indicating a likelihood of the leak source being located at a given location in the wellbore for a quick visual detection of the leak source to ensure well integrity.

As per claim 19, Ang discloses the claim as follows.
	A system comprising: (system [abs], well-logging system [0008, Fig. 5])
	a stationary sensor disposed in the wellbore; (disposed along the wellbore, acoustic point sensors, existing methods typically assume or require that the tool is … stationary [0014])
	a moving sensor through the wellbore; (the tool is … moving through the wellbore [0014])
	a logging tool comprising the stationary acoustic sensor and the moving acoustic sensor; (well logging system [0008, 0049, Fig. 5], logging operation, a sonde tool, equivalent to moving acoustic sensor [0049], acoustic sensors, equivalent to a stationary acoustic sensor [0050, Fig. 5]).
	one or more processors; (a processor to perform the array-signal-processing technique [0045], signal processors [0046], one or more processors [0047]) 
	and a non-transitory computer-readable medium coupled to the logging tool to receive data from the logging tool and encoded with instructions that, when executed by the one or more processors, cause the one or more processors to initiate operations comprising: (sequences of instructions, programming stances, or code stored on a non-transitory, computer readable medium [0046])
	determining a synthetic acoustic signal indicating an estimated leak source in the wellbore; (array-signal-processing generally refers to techniques for estimating or calculating parameters of one or more signal sources, equivalent to a synthetic acoustic signal [0017])
	processing the moving acoustic sensor logged measurements with the synthetic acoustic signal to determine a correlation by exploiting the phase relationship of the logged measurements between the stationary and moving acoustic sensors; (fusing data collected by sensor array, equivalent to processing the sensor logged measurements to determine a type of correlation, with known temporal relations between different sensor signals, equivalent to the phase relationship of the logged measurements between the stationary and moving acoustic sensors, [0017]; a forward model of wave propagation from the equivalent to a synthetic acoustic signal; received signal Pm(t) for all the sensors [0028], equivalent to acoustic sensor logged measurement data including the moving sensor; covariance matrix R [0030-0031], equivalent to a correlation, peaks, Capon spatial spectrum, mismatch [0032, 0037, 0040—041], equivalent to another specific type of correlation which is the product of comparing the synthetic acoustic signal to the actual acoustic signal, the array-signal-processing technique comprises: applying a frame decomposition operation to the acoustic signals, equivalent to actual acoustic signal, to produce decomposed frames, produce a sample covariance matrix, produce a Capon spatial spectrum response; applying a summation and normalization operation to the Capon spatial spectrum response to produce a weighted average Capon spatial spectrum response; and identifying the location of the acoustic signal based on the weighted average Capon spatial spectrum response, equivalent to determining a type of correlation [0059 line 24 -46, without counting blank lines, claims 10 and 20])

Although Ang discloses “a stationary sensor disposed in the wellbore” (disposed along the wellbore, acoustic point sensors, existing methods typically assume or require that the tool is … stationary [0014]) and “a moving sensor through the wellbore” (the tool is … moving through the wellbore [0014]), Ang does not explicitly disclose
	“positioning a first tool at a fixed location at a center position of a wellbore, wherein the first tool is a stationary acoustic sensor; positioning a second tool along the 

Padhi discloses “positioning a first tool at a predetermined fixed location at a position of a wellbore, wherein the first tool is a stationary acoustic sensor” (equipment … include a stationary acoustic sensor and a moving acoustic sensor used to detect the flow of fluid, the stationary acoustic sensor may be arranged about the longitudinal axis of the … equipment, and, thus, of the wellbore at a predetermined fixed location within the wellbore [0063]) and 
	“positioning a second tool along the longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore along the longitudinal axis of the wellbore” (The moving acoustic sensor … arranged about the longitudinal axis of the … equipment, and thus of the wellbore, and is configured to move along the longitudinal axis of the wellbore, the acoustic sensors may be arranged in any configuration as required by the application and design [0063]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Ang in view of Padhi to position both the stationary sensor and the moving sensor as recited in the claim for an efficient detection of leak source location to maintain well integrity.


of putative source locations, equivalent to a type of correlation, within a predefined two-dimensional region ‘that, e.g., spans a certain length in the depth direction and extends to a certain radial distance from the borehole’ to thereby compute a two-dimensional map of an acoustic source energy level [0019, Fig. 7A-7C, 8A-8C and 9A-9C], fused signal map is computed [0050 line 21], the whole flow path may be mapped out in a two-dimensional space of depth and radial distance [0052 line 3-1 from the end, Fig. 7A-7C, 8A-8C and 9A-9C]).

However, Ang is silent on the map being a probability map indicating a likelihood of the leak source at a given location in the wellbore.

Nguyen discloses “generating a probability map from the determined correlation, the probability map indicating a likelihood of the leak source being located at a given location in the wellbore based on the probability map” (two-dimensional image, The grey-scale value of the image indicates the energy level of the fused signal, as calculated by array signal processing, at the possible source location [0029, Fig. 5], probability distributions … as a function of the acoustic source energy level, Integrating the … curve 600 from zero to a specified energy level yields the cumulative probability [0031, Fig. 6]).

.

	Claims 1-2, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20190120045 A1), hereinafter ‘Anderson’ in view of Padhi and Hague (US 20190169982 A1), hereinafter ‘Hague’ and Nguyen.
As per claim 1, Anderson discloses the claim as follows.
A method comprising: (tool and method [abs])
obtaining an actual acoustic signal associated with a leak source in the wellbore using logged measurements data; (The logging tool is then positioned at a specific location while the measurement, by e.g. acoustic sensors is performed [0015])

However, Anderson is silent regarding “positioning a first tool at a fixed location at a center position of a wellbore, wherein the first tool is a stationary acoustic sensor; positioning a second tool along the longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore relative to the first tool along the longitudinal axis of the wellbore”.


	“positioning a second tool along the longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore along the longitudinal axis of the wellbore” (The moving acoustic sensor … arranged about the longitudinal axis of the … equipment, and thus of the wellbore, and is configured to move along the longitudinal axis of the wellbore, the acoustic sensors may be arranged in any configuration as required by the application and design [0063]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Anderson in view of Padhi to position both the stationary sensor and the moving sensor as recited in the claim for an efficient detection of leak source location to maintain well integrity.

Anderson further disclose a next step of process after measurement (Data from the measurements … processed further [0114]).




Hague discloses “determining a synthetic acoustic signal based on the logged measurements, the synthetic acoustic signal indicating an estimated leak source in the wellbore” (receiving simulated information, equivalent to a synthetic acoustic signal, from a model-based framework … based at least in part on at least a portion of the measurement information, equivalent to an actual acoustic signal, to detect a fluid leak [abs, 0003]) and 
	“determining a correlation between the synthetic acoustic signal and the actual acoustic signal” (comparing the measurement information and the simulated information to detect a fluid leak in the hydrocarbon fluid production network; determining a location of the fluid leak, implying a correlation, i.e. likelihood of leak location [abs, 0003]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Anderson in view of Hague to compare the generated synthetic acoustic signal to the actual acoustic signal to determine a correlation for leak detection to ensure well safety. (Anderson - a well ' s performance throughout its life, serious health , safety and environmental issues).



Nguyen discloses “generating a probability map from the determined correlation, the probability map indicating a likelihood of the leak source being located at a given location in the wellbore based on the probability map” (two-dimensional image, The grey - scale value of the image indicates the energy level of the fused signal, as calculated by array signal processing, at the possible source location [0029, Fig. 5], probability distributions … as a function of the acoustic source energy level, Integrating the … curve 600 from zero to a specified energy level yields the cumulative probability [0031, Fig. 6])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Nguyen to generate the probability map indicating a likelihood of the leak source being located at a given location in the wellbore for a quick visual detection of the leak source to ensure well integrity.

As per claim 16, Anderson discloses the claim as follows.
A method comprising: (tool and method [abs])
	logging a wellbore using the stationary acoustic sensor and the moving acoustic sensor; Anderson (wellbore downhole logging [0001, 0014-0015], 

However, Anderson is silent regarding “positioning a first tool at a fixed location at a center position of a wellbore, wherein the first tool is a stationary acoustic sensor; positioning a second tool along the longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore relative to the first tool along the longitudinal axis of the wellbore”.

Padhi discloses “positioning a first tool at a predetermined fixed location at a position of a wellbore, wherein the first tool is a stationary acoustic sensor” (equipment … include a stationary acoustic sensor and a moving acoustic sensor used to detect the flow of fluid, the stationary acoustic sensor may be arranged about the longitudinal axis of the … equipment, and, thus, of the wellbore at a predetermined fixed location within the wellbore [0063]) and 
	“positioning a second tool along the longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore along the longitudinal axis of the wellbore” (The moving acoustic sensor … arranged about the longitudinal axis of the … equipment, and thus of the wellbore, and is configured to move along the longitudinal axis of the wellbore, the acoustic sensors may be arranged in any configuration as required by the application and design [0063]).



Anderson further disclose a next step of process after measurement (Data from the measurements … processed further [0114]).

However, Anderson is silent regarding “determining a synthetic acoustic signal based on the stationary logged measurements data, wherein the synthetic acoustic signal indicating an estimated leak source in the wellbore” and “comparing the synthetic acoustic signal to the actual acoustic signal to determine a correlation”.

Hague discloses “determining a synthetic acoustic signal based on the stationary acoustic sensor logged measurement data, wherein the synthetic acoustic signal indicating an estimated leak source in the wellbore” (receiving simulated information, equivalent to a synthetic acoustic signal, from a model-based framework … based at least in part on at least a portion of the measurement information, equivalent to an actual acoustic signal including the signal logged by the stationary acoustic sensor according to the combined prior art, to detect a fluid leak [abs, 0003]) and 
	“comparing the synthetic acoustic signal to the actual acoustic signal to determine a leak location” (comparing the measurement information and the simulated i.e. likelihood of leak location [abs, 0003]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Hague to compare the generated synthetic acoustic signal to the actual acoustic signal to determine a correlation for leak detection to ensure well safety.

However, the combined prior art is silent regarding “and generating a probability map from the determined correlation, the probability map indicating a likelihood of the leak source being located at a given location in the wellbore based on the probability map”.

Nguyen discloses “generating a probability map from the determined correlation, the probability map indicating a likelihood of the leak source being located at a given location in the wellbore based on the probability map” (two-dimensional image, The grey - scale value of the image indicates the energy level of the fused signal, as calculated by array signal processing, at the possible source location [0029, Fig. 5], probability distributions … as a function of the acoustic source energy level, Integrating the … curve 600 from zero to a specified energy level yields the cumulative probability [0031, Fig. 6])




As per claim 19, Anderson discloses the claim a follows.
	A system comprising: a logging tool comprising the stationary acoustic sensor and the moving acoustic sensor; (devices and systems, not only to detect that a leak has occurred , but also be able to specify the location of the origin of the flow [0010], acoustic logging, logging tool [0013]; combinations of dynamic and stationary logging [0016])
	one or more processors; and a non-transitory computer-readable medium coupled to the logging tool to receive data from the logging tool and encoded with instructions that, when executed by the one or more processors, cause the one or more processors to initiate operations comprising: (computer [0030], The leakage detection tool can in an embodiment be run on memory [0114])

However, Anderson is silent regarding “positioning a first tool at a fixed location at a center position of a wellbore, wherein the first tool is a stationary acoustic sensor; positioning a second tool along the longitudinal axis of the wellbore, wherein the second 

Padhi discloses “positioning a first tool at a predetermined fixed location at a position of a wellbore, wherein the first tool is a stationary acoustic sensor” (equipment … include a stationary acoustic sensor and a moving acoustic sensor used to detect the flow of fluid, the stationary acoustic sensor may be arranged about the longitudinal axis of the … equipment, and, thus, of the wellbore at a predetermined fixed location within the wellbore [0063]) and 
	“positioning a second tool along the longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore along the longitudinal axis of the wellbore” (The moving acoustic sensor … arranged about the longitudinal axis of the … equipment, and thus of the wellbore, and is configured to move along the longitudinal axis of the wellbore, the acoustic sensors may be arranged in any configuration as required by the application and design [0063]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Anderson in view of Padhi to position both the stationary sensor and the moving sensor as recited in the claim for an efficient detection of leak source location to maintain well integrity.



However, Anderson is silent regarding “determining a synthetic acoustic signal indicating an estimated leak source in the wellbore” and “processing the moving acoustic sensor logged measurements with the synthetic acoustic signal to determine a correlation by exploiting the phase relationship of the logged measurements between the stationary and moving acoustic sensors”.


Hague discloses “determining a synthetic acoustic signal based on the logged measurements, the synthetic acoustic signal indicating an estimated leak source in the wellbore” (receiving simulated information, equivalent to a synthetic acoustic signal, from a model-based framework … based at least in part on at least a portion of the measurement information, equivalent to an actual acoustic signal, to detect a fluid leak [abs, 0003]) and 
	“processing the moving acoustic sensor logged measurements with the synthetic acoustic signal to determine a correlation by considering the phase relationship of the logged measurements between different acoustic sensors” (comparing the measurement information, side note: measurement information logged by the moving acoustic sensor can be included according to the combined prior art, and the simulated information to detect a fluid leak in the hydrocarbon fluid production network; determining a location of the fluid leak, implying a correlation, i.e. likelihood of leak location [abs, 0003], making comparisons between model - calculated and corresponding field - measured values, an offset or offsets may exist [0189], implying the phase relationship between sensors should be considered)

Padhi discloses treatment of offset among different sensors (utilizing zero offset [0003, 0016, 10019, Fig. 1], To obtain zero - offset VSP data, the processor communicates with the seismic detectors [0027], implying the phase relationship of the logged measurements between the stationary and moving acoustic sensors are considered).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Hague and Padhi to “determine a synthetic acoustic signal indicating an estimated leak source in the wellbore” and “process the moving acoustic sensor logged measurements with the synthetic acoustic signal to determine a correlation by exploiting the phase relationship of the logged measurements between the stationary and moving acoustic sensors” for leak detection to ensure well safety. 

However, the combined prior art is silent regarding “generating a probability map from the determined correlation, the probability map indicating a likelihood of the leak source being located at a given location in the wellbore based on the probability map”.

Nguyen discloses “generating a probability map from the determined correlation, the probability map indicating a likelihood of the leak source being located at a given 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Nguyen to generate the probability map indicating a likelihood of the leak source being located at a given location in the wellbore for a quick visual detection of the leak source to ensure well integrity.

As per claims 15 and 23, Anderson, Padhi, Hague, and Nguyen disclose claims 1 and 19 set forth above.
Anderson further discloses “logging the wellbore using a stationary acoustic sensor and a moving acoustic sensor to provide the actual acoustic signal” (It is common in the field to perform stationary logging in the wellbore for the purpose of detecting leaks and flows. The logging tool is then positioned at a specific location while the measurement [0015], possible to use dynamic logging, i.e. continuous scanning, or combinations of dynamic and stationary logging to determine locations of unwanted leaks [0016]).

As per claim 22, Anderson, Padhi, Hague, and Nguyen disclose claim 19 set forth above.
Nguyen further discloses “a drilling assembly to drill the wellbore penetrating a subterranean formation” (measuring-while-drilling [0010, Fig. 8, 0032 Fig. 7], a drilling system for MWD logging operations, drilling string, for drilling wellbore [0035, Fig. 8]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Nguyen to use a drilling assembly to drill the wellbore penetrating a subterranean formation to help support the wellbore operation while ensuring well integrity.

	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Padhi, Hague and Nguyen in view of Vold (US 20110293171 A1), hereinafter ‘Vold’.
As per claim 3, Anderson, Hague and Nguyen disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “obtaining the predetermined trajectory information of the moving acoustic sensor”.

Vold discloses the use of predetermined trajectory information of a moving acoustic sensor (moving each of the moveable sensors along a path while continuously acquiring test data [claim 1]).



As per claim 4, Anderson, Padhi, Hague, Nguyen and Vold disclose claim 3 set forth above.
Anderson discloses the moving acoustic sensors are mounted on the BHA tool traveling up and down while logging operation (leakage detection tool, sensor sub, being shown as part of bottom hole assembly ‘BHA’ which moves up and down longitudinally along the vertical wellbore by carrying moving acoustic sensors [0108, Fig. 4]).

Vold already disclosed the predetermined trajectory of the moving sensors (moving each of the moveable sensors along a path while continuously acquiring test data [claim 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Vold to operate the moving acoustic sensor to travel from the starting receiver location to the ending receiver location of the predetermined 

As per claim 5, Anderson, Padhi, Hague, Nguyen and Vold disclose claim 4 set forth above.
Anderson discloses “the first acoustic signal measurement being obtained by a stationary acoustic sensor positioned at a fixed location in the wellbore” for a predefined logging period (It is common in the field to perform stationary logging in the wellbore for the purpose of detecting leaks and flows. The logging tool is then positioned at a specific location while the measurement, by e.g. acoustic sensors is performed . For deep wellbores such stationary measurements take long time, since a large number of stations is required to obtain the necessary data for further processing to locate the potential leak [0015]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art to extract a first acoustic signal measurement corresponding to a predetermined sampling (logging or recording) time period from the logged measurements for a precise detection of the leak source to ensure well integrity.

Allowable Subject Matter
	Claims 7, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 7, the closest prior art of record, Anderson, Hague, Nguyen, Vold and Ang, either singularly or in combination, fail to anticipate or render obvious limitations 
	“calculating a first time period corresponding to an amount of time that elapsed for a source acoustic signal generated by the leak source to arrive at the fixed location of the stationary acoustic sensor;
	shifting the first acoustic signal measurement by the first time period;
	and calculating a second time period corresponding to an amount of time that elapsed for the source acoustic signal to arrive to at least one of the plurality of receiver locations, side note: receiver is a moving acoustic sensor“ in combination with other limitations. 
	Ang further discloses a time delay of propagation of acoustic signal from the leak source between acoustic sensors, but is silent regarding calculation of direct time delays from the leak source to any one of acoustic sensors, which cannot be measured in a passive flow-detection method (See par. 0022). The description on how to calculate a first and second time period of above limitation cannot be located in the specification of the current application.
	As per claims 17 and 20, the closest prior art of record, Anderson, Hague, Nguyen, Vold and Ang, either singularly or in combination, fail to anticipate or render obvious the above recited allowable limitations in combination with other limitations.
	Claims 8-14, 18 and 21 are also objected but would be allowable because base claims 7 or 17 or 20 are objected but would be allowable.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Underhill (US 20080219096 A1) discloses the measurements of a formation surrounding a borehole while moving the tool which contains the acoustic sensor, equivalent to moving acoustic sensor, along the borehole in combination with the stationary acoustic sensor.
	Royal (A. Royal and et al, “Site Assessment of Multiple-Sensor Approaches for Buried Utility Detection”, International Journal of Geophysics Volume 2011, Article ID 496123, 19 pages doi:10.1155/2011/496123) discloses a multi-sensor geophysical platform that can improve the probability of complete detection of the infrastructure buried beneath the carriageway and use the two-dimensional graphical display technique to show a potential location of the searched object underground.
	
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS KAY/Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863